--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.59
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made this 10 day of September, 2009 by and between Global
Energy Inc., a company incorporated under the laws of the State of Nevada,
U.S.A., with an address at Aviv Tower, 38 floor, 7 Jabotinski St. POBox 14,
Ramat Gan 52520 , Israel (the "Company") and  Yuval Ganot, an individual
residing at , tel aviv  Israel (the "Executive").
 
WHEREAS:
 
A.                 The Company has agreed to engage the Executive to serve in
the role of Vice President of Business Development & Strategy of the Company;
and
 
B.                 The Executive and the Company wish to formally record the
terms and conditions upon which the Executive will be employed by the Company,
and each of the Company and the Executive have agreed to the terms and
conditions set forth in this Agreement, as evidenced by their execution hereof.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:
 
1.
ENGAGEMENT

 
 
1.1.
Engagement of Executive.  Subject to earlier termination of the Agreement as
hereinafter provided, the Company hereby agrees to employ the Executive in
accordance with the terms and provisions hereof.

 
 
1.2.
Term.  The term of employment under this Agreement shall commence on November 1,
2009 (the "Effective Date") and shall continue until terminated by either party
as provided herein (the "Term").

 
 
1.3.
Exclusive Service. The Executive agrees to faithfully, honestly and diligently
serve the Company and to devote Executive's time, attention and best efforts to
further the business and interests of the Company during the period of this
Agreement, The Executive agrees and undertakes to inform the Chief Executive
Officer of the Company (the "CEO") immediately after becoming aware of any
matter that may in any way raise a conflict of interest between the Executive
and the Company. For the avoidance of doubt, nothing in this Section 1.3 shall
degrade from the Executive's obligation to continue observing all of his
undertakings under this Agreement in their entirety, including, without
limitation, his obligations of confidentiality and non-disclosure.

 
 
1.4.
Duties.  The Executive's services hereunder shall be provided on the basis of
the following terms and conditions:

 
 
1.4.1.
Reporting directly to the CEO, the Executive shall serve as the Vice President
Business Development & Strategy of the Company The Executive shall use its best
efforts to keep the Company informed of all corporate business opportunities
which shall come to its attention and appear beneficial to the Company’.

 
 
 

--------------------------------------------------------------------------------

 
 
 
1.4.2.
The Executive shall faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize his professional skill and care to ensure
that all services rendered hereunder are to the satisfaction of the Company,
acting reasonably, and the Executive shall provide any other services not
specifically mentioned herein, but which by reason of the Executive's capability
the Executive knows or ought to know to be necessary to ensure that the best
interests of the Company are maintained;

 
 
1.4.3.
the Executive shall assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the CEO; and

 
 
1.4.4.
The Executive shall report the results of his duties hereunder to the CEO on a
regular basis.

 
2.
COMPENSATION

 
 
2.1.
Salary. For services rendered by the Executive during the Term, the Executive
shall be paid a monthly salary, payable within 9 days after the end of each
month, at a gross monthly rate of 85% of the CEO's salary (the "Salary"), as
follows:

 
 
2.1.1.
The Salary shall be paid in NIS translated pursuant to the official
representative rate of exchange of the US$ as published by the Bank of Israel on
the payment date. Any deductions required to be made by the Company and
submitted to relevant tax or other authorities will be deducted at source.

 
 
2.1.2.
The Executive's assignment is included among the positions of management or
those requiring a special degree of personal trust, and the Company is not able
to supervise the number of working hours of the Executive; therefore the
provisions of the Israeli Hours of Work and Rest Law - 1951, will not apply to
the Executive and he will not be entitled to any additional remuneration
whatsoever for his work with the exception of that specifically set out in this
Agreement.

 
 
2.2.
Expenses.

 
 
2.3.
The Executive will be reimbursed by the Company for all business expenses
incurred by the Executive in connection with his duties, within previously
approved budgets, upon submission of a monthly statement of documented expenses.
This includes, without limitation, full use of cellular phone, use of one
dedicated telephone/data line at home, payments of expenses incurred when
traveling abroad, per diem payments for travel abroad according to the rules set
forth by the Israeli Tax Authorities and others. The Executive shall bear any
tax payments resulting from the aforesaid, to the extent applicable. The
Executive will also be reimbursed for the leasing, fuel, insurance and
maintenance costs of a company car of class 4. Vacation; Recreation
Pay.  Executive shall be entitled to 28  vacation days in each calendar year.
The Executive may accumulate up to 30 vacation days (“Maximum Amount”). Any
accumulation of vacation days in excess of the Maximum Amount will be wiped
away. . In addition, Executive shall be entitled to sick leave and Recreation
Pay according to applicable law.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
2.4.
Deductions.  The Executive acknowledges that all payments by the Company in
respect of the services provided by the Executive shall be net of all amounts
which the Company as employer is required to deduct or withhold from the Salary
or other payments to an executive in accordance with statutory requirements
(including, without limitation, income tax, employee contributions and
unemployment insurance contributions).

 
3.
SOCIAL INSURANCE AND BENEFITS

 
 
3.1.
Managers Insurance. The Company shall insure Executive under an accepted
"Manager's Insurance Scheme" (the "Managers Insurance") as follows: (i) the
Company shall pay an amount equal to 5% of Executive's Salary towards savings
(“tagmulilm”) and 2.5% of Executive's Salary for disability insurance and shall
deduct 5% from Executive's Salary and pay such amount towards savings under the
Managers Insurance; and (ii) the Company shall pay an amount equal to 8 1/3% of
Executive's Salary towards a fund for severance compensation which shall be
payable to Executive upon severance, subject to provisions of Section 3.3
herein. The aforementioned allocations shall be in lieu of severance pay
according to the Israeli Severance Pay Law - 1963.

 
 
3.2.
Effect of Termination. Upon termination of this Agreement by either party, other
than in circumstances constituting Cause (as defined below), the Company shall
assign and transfer to the Executive, after Executive has met all of Executive's
obligations hereunder in connection with such termination of employment, the
ownership in the aforesaid Managers Insurance Fund. In the event that this
Agreement is terminated in circumstances constituting Cause, the Company, in its
absolute discretion, may retain its payments to such funds and release to the
Executive only those sums contributed by Executive to such funds.

 
 
3.3.
Keren Hishtalmut . The Company and Executive shall open and maintain a Keren
Hishtalmut Fund (the “Fund”). The Company shall contribute to the Fund an amount
equal to 7.5% of each monthly  Salary payment up to the maximum amount
recognized for tax benefits pursuant to the Income Tax Ordinance, and Executive
shall contribute to the Fund an amount  equal to 2.5% of each monthly Salary
payment up to the maximum amount recognized for tax purposes pursuant to the
Income Tax Ordinance. Executive hereby instructs the Company to transfer to the
Fund the amount of Executive’s and the Company’s contribution from each monthly
Salary payment. 

 
 
3.4.
Liability Insurance Indemnification. The Company shall provide the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

 
 
 
3.5.
.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.
CONFIDENTIALITY

 
 
4.1.
Maintenance of Confidential Information.  The Executive acknowledges that in the
course of employment hereunder the Executive will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its associates or customers
(the "Confidential Information").  For the purposes of this Agreement,
"Confidential Information" includes, without limitation, any and all
Developments (as defined herein), trade secrets, inventions, innovations,
techniques, processes, formulas, drawings, designs, products, systems,
creations, improvements, documentation, data, specifications, technical reports,
customer lists, supplier lists, distributor lists, distribution channels and
methods, retailer lists, reseller lists, employee information, financial
information, sales or marketing plans, competitive analysis reports and any
other thing or information whatsoever, whether copyrightable or uncopyrightable
or patentable or unpatentable.  The Executive acknowledges that the Confidential
Information constitutes a proprietary right, which the Company is entitled to
protect.  Accordingly the Executive covenants and agrees that during the Term
and thereafter until such time as all the Confidential Information becomes
publicly known and made generally available through no action or inaction of the
Executive, the Executive will keep in strict confidence the Confidential
Information and shall not, without prior written consent of the Company,
disclose, use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party.

 
 
4.2.
Exceptions.  The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:



(a)   is available to the public generally in the form disclosed;


(b)   becomes part of the public domain through no fault of the Executive;


(c)   is already in the lawful possession of the Executive at the time of
receipt of the Confidential Information, as can be proven by written
documentation; or


(d)   is compelled by applicable law to be disclosed, provided that the
Executive gives the Company prompt written notice of such requirement prior to
such disclosure and provides assistance in obtaining an order protecting
the Confidential Information from public disclosure.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
4.3.
Developments.  Any information, technology, technical data or any other thing or
documentation whatsoever which the Executive, either by himself or in
conjunction with any third party, has conceived, made, developed, acquired or
acquired knowledge of during the Executive's employment with the Company or
which the Executive, either by himself or in conjunction with any third party,
shall conceive, make, develop, acquire or acquire knowledge of (collectively the
"Developments") during the Term or at any time thereafter during which the
Executive is employed by the Company shall automatically form part of the
Confidential Information, and shall become and remain the sole and exclusive
property of the Company. Accordingly, the Executive does hereby irrevocably,
exclusively and absolutely assign, transfer and convey to the Company in
perpetuity all worldwide right, title and interest in and to any and all
Developments and other rights of whatsoever nature and kind in or arising from
or pertaining to all such Developments created or produced by the Executive
during the course of performing this Agreement, including, without limitation,
the right to effect any registration in the world to protect the foregoing
rights.  The Company shall have the sole, absolute and unlimited right
throughout the world, therefore, to protect the Developments by patent,
copyright, industrial design, trademark or otherwise and to make, have made,
use, reconstruct, repair, modify, reproduce, publish, distribute and sell the
Developments, in whole or in part, or combine the Developments with any other
matter, or not use the Developments at all, as the Company sees fit.

 
 
4.4.
Protection of Developments.  The Executive does hereby agree that, both before
and after the termination of this Agreement, the Executive shall perform such
further acts and execute and deliver such further instruments, writings,
documents and assurances (including, without limitation, specific assignments
and other documentation which may be required anywhere in the world to register
evidence of ownership of the rights assigned pursuant hereto) as the Company
shall reasonably require in order to give full effect to the true intent and
purpose of the assignment made under Section ‎4.3 hereof.

 
 
4.5.
Fiduciary Obligation. The Executive declares that the Executive's relationship
to the Company is that of fiduciary, and the Executive agrees to act towards the
Company and otherwise behave as a fiduciary of the Company.

 
 
4.6.
Remedies.  The parties to this Agreement recognize that any violation or
threatened violation by the Executive of any of the provisions contained in this
Article ‎4 may result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone.  Accordingly, the Executive agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right to apply to such relief by way of restraining order, temporary or
permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

 
 
4.7.
Reasonable Restrictions.  The Executive agrees that all restrictions in this
Article ‎4 are reasonable and valid, and all defenses to the strict enforcement
thereof by the Company are hereby waived by the Executive.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
5.
NON-COMPETITION

 
 
5.1.
Non Competition. Executive agrees and undertakes that he will not, so long as he
is employed by the Company and for a period of 12 months following termination
of his employment for whatever reason, directly or indirectly, as owner,
partner, joint venture, stockholder, employee, broker, agent, principal,
corporate officer, director, licensor or in any other capacity whatever engage
in, become financially interested in, be employed by, or have any connection
with any business or venture that competes with the Company's business,
including any business which, when this Agreement terminates, the Company
contemplates in good faith to be materially engaged in within six (6) months
thereafter, provided that the Company has taken demonstrable actions to promote
such engagement or that the Company's Board of Directors has adopted a
resolution authorizing such actions prior to the date of termination; provided,
however, that Executive may own securities of any corporation which is engaged
in such business and is publicly owned and traded but in an amount not to exceed
at any one time one percent (1%) of any class of stock or securities of such
company, so long as he has no active role in the publicly owned and traded
company as director, employee, consultant or otherwise.

 
 
5.2.
No Solicitation. Executive agrees and undertakes that during the period of his
employment and for a period of 12 months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person  (as an employee or consultant) employed by the Company at such time or
during the preceding twelve months, unless such person has been terminated by
the Company, provided however, that such person who is terminated by the Company
may be employed by Executive as described above only after the expiration of
twelve months after the effective date of such termination.

 
6.
TERMINATION

 
 
6.1.
The Executive’s employment may be terminated by either party, at any time and
for any reason, pursuant to the delivery of a 60 days prior written notice by
the terminating party (the “Notice Period”).

 
 
6.2.
During the Notice Period the Executive shall continue to perform his duties
until the conclusion of the Notice Period, and cooperate with the Company in
assisting the integration of the person who will assume the Executive's
responsibilities. Notwithstanding the aforementioned, the Company shall have the
right not to take advantage of the full Notice Period and may terminate the
Executive's employment at any time during the Notice Period. In the event of
such termination, the Company shall pay the Executive his Salary for the
remainder of the Notice Period.

 
 
6.3.
It is hereby expressly stated that the Company reserves the right to terminate
the Executive’s employment at any time during the Notice Period, regardless of
whether notice of termination of employment was delivered by the Company or
whether such notice was delivered by the Executive. In the latter case such
termination shall not constitute a dismissal of the Executive by the Company.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
6.4.
Without derogating from the Company’s rights under this Agreement and according
to law, and notwithstanding the foregoing, the Company may terminate the
Executive's employment immediately without the delivery of a prior written
notice and/or payment for Notice Period, in the event of a Justifiable Cause (as
defined below and subject to any applicable law) and the employment relationship
shall be deemed effectively terminated as of the time of delivery of such
notice.

 
 
6.5.
The term "Justifiable Cause" shall mean (a) a serious breach of trust, including
but not limited to, theft, embezzlement, self-dealing, prohibited disclosure to
unauthorized persons or entities of confidential or proprietary information of
or relating to the Company, its business, and its subsidiaries, affiliates or
associated entities; (b) any willful failure to perform or failure to perform
competently any of the Executive's fundamental functions or duties hereunder,
which was not cured within thirty 30 days after receipt by the Executive of
written notice thereof; (c) conviction of the Executive in a crime or felony
involving moral turpitude; (d) any material breach of the Executive's Employment
Agreement by the Executive; (e) the Executive's serious intentional misconduct
which adversely affects the Company; or (f) other cause justifying termination
or dismissal without severance payment under applicable law.

 
 
6.6.
In the event that the Executive terminates his employment with the Company, for
any reason, without the delivery of a written notice in accordance with Section
6.1 above, or completion of the Notice Period, the Company shall be entitled to
deduct from any debt which it may owe the Executive an amount equal to the
salary that would have been paid to the Executive during the Notice Period, had
he worked.

 
 
6.7.
The Executive undertakes that immediately upon the termination of his employment
with the Company, for any reason, he shall act as follows:

 
 
6.7.1.
He shall deliver and/or return to the Company all the documents, diskettes or
other magnetic media, letters, notes, reports and other papers in his possession
and relating to his employment with the Company and the fulfillment of his
duties, as well as any equipment and/or other property belonging to the Company
which was placed at his disposal, including any computer equipment, telephone
equipment, the Executive ID badge or other equipment;

 
 
6.7.2.
He shall delete any information relating to the Company or its business from his
personal computer, if any;

 
 
6.7.3.
He shall coordinate the termination of his employment with his supervisors, and
he shall transfer in an orderly fashion and in accordance with Company
procedures and in accordance with the timetable determined by his supervisors,
all documents and information and all matters which with he dealt, to whomever
the Company instructs, all in a manner satisfactory to the Company.

 
In case the Executive shall not act as determined under this section 6.7, the
Company shall be entitled to deduct from any debts which it owes the Executive
any amount of damage which was caused by violation of this section.
 
 
6.8.
Effect of Termination. Articles ‎4 and ‎5 hereto and hereto shall remain in full
force and effect after termination of this Agreement, for any reason whatsoever.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
7.
MUTUAL REPRESENTATIONS

 
 
7.1.
Executive represents and warrants to the Company that the execution and delivery
of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which he is a party or by which he is bound, and (ii) do not require the consent
of any person or entity.

 
 
7.2.
The Company represents and warrants to Executive that this Agreement has been
duly authorized, executed and delivered by the Company and that the fulfillment
of the terms hereof (i) will not constitute a default under or conflict with any
agreement of other instrument to which it is a party or by which it is bound,
and (ii) do not require the consent of any person of entity.

 
 
7.3.
Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 
8.
NOTICES

 
 
8.1.
Notices.  All notices required or allowed to be given under this Agreement shall
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:

 
 
8.1.1.
in the case of the Company, to:

 
Global Energy Inc.
35 Shaul Hamelech blv'
America Building 5 fl'
Fax: +972 77 2285678
 
 
8.1.2.
and in the case of the Executive, to the Executive's last residence address
known to the Company.

 
 
8.2.
Change of Address.  Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 
9.
GENERAL

 
 
9.1.
Entire Agreement.  As of from the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
employment of the Executive by the Company are null and void.  The parties
hereto agree that they have expressed herein their entire understanding and
agreement concerning the subject matter of this Agreement and it is expressly
agreed that no implied covenant, condition, term or reservation or prior
representation or warranty shall be read into this Agreement relating to or
concerning the subject matter hereof or any matter or operation provided for
herein.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
9.2.
Personal Agreement. The provisions of this Agreement are in lieu of the
provisions of any collective bargaining agreement, and therefore, no collective
bargaining agreement shall apply with respect to the relationship between the
parties hereto (subject to the applicable provisions of law).

 
 
9.3.
Notice. This Agreement constitutes a “Notice” as defined in the Notice to
Employee (Terms of Employment) Law 5762-2002.

 
 
9.4.
Further Assurances.  Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 
 
9.5.
Waiver.  No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be charged with such waiver or consent.  A waiver by a party of
any provision of this Agreement shall not be construed as a waiver of a further
breach of the same provision.

 
 
9.6.
Amendments in Writing.  No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 
 
9.7.
Assignment. This Agreement may be assigned by the Company to any third party, at
its sole discretion. The Executive may not assign or delegate his rights and
obligations under this Agreement to any other party without the Company’s prior
written approval.

 
 
9.8.
Severability.  In the event that any provision contained in this Agreement shall
be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 
 
9.9.
Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 
 
9.10.
Number and Gender.  Wherever the singular or masculine or neuter is used in this
Agreement, the same shall be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
9.11.
Governing Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the state of Israel applicable therein, and each of the parties
hereto expressly agrees to the jurisdiction of the courts of the state of
Israel. The sole and exclusive place of jurisdiction in any matter arising out
of or in connection with this Agreement shall be the applicable Tel-Aviv court.

 
 
9.12.
Enurement.  This Agreement is intended to bind and enure to the benefit of the
Company, its successors and assigns, and the Executive and the personal legal
representatives of the Executive.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.
 
GLOBAL ENERGY INC.
 
Per:  /s/ Asi
Shalgi                                                                                               /s/                      
      
             YUVAL GANOT AS INDIVIDUAL
Name:  Asi
Shalgi                                                                            
 
Title:  CEO                           
                                                             
 
- 10 -

--------------------------------------------------------------------------------

 
 
Appendix A
 
[General permit regarding employers' payments to pension fund and insurance fund
instead of severance payment, according to Severance Payment Act, 1998]
 
- 11 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------